t c summary opinion united_states tax_court micheal holmes petitioner v commissioner of internal revenue respondent docket no 25066-06s filed date micheal holmes pro_se julie a jebe for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references and all rule references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction of dollar_figure whether he is entitled to head_of_household filing_status and whether he is entitled to an earned_income_credit of dollar_figure background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in illinois at the time that he filed his petition during petitioner resided with angela tucker whom he married in ms tucker had received legal guardianship over her nieces g f and t f in ms tucker was unemployed during but she received disability payments that year ms tucker also received food stamps and cash from the department of child and family services to aid her in caring for the children petitioner was not related to t f or g f petitioner purchased clothes and groceries for t f in and gave her spending money for school if she needed it petitioner claimed a dependency_exemption of dollar_figure for t f on his return he also filed his return reporting head_of_household status and claimed an earned_income_credit of dollar_figure for respondent determined that petitioner was not entitled to the dependency_exemption changed his filing_status to single and denied him the earned_income_credit in full however respondent now concedes that petitioner meets the requirements for the earned_income_credit as a taxpayer without a qualifying_child and is entitled to an earned_income_credit of dollar_figure for discussion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer in addition to other requirements a qualifying_child must be a child brother sister stepbrother stepsister or a descendant of such relatives of the taxpayer sec_152 a qualifying_relative however may be an individual who for the year in issue has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household and for whom the taxpayer provides over one-half of the support sec_152 respondent determined that petitioner was not entitled to the dependency_exemption that petitioner claimed for the year in issue because he did not establish that either t f or g f was a qualifying_child or qualifying_relative because t f and g f were not petitioner’s children brothers sisters stepbrothers stepsisters or descendants of any of those relatives during the year in issue neither was a qualifying_child of petitioner for that year see sec_152 f however because t f and g f were members of petitioner’s household in t f and g f might have been qualifying relatives of petitioner if he provided over one-half of the support for either child see sec_152 petitioner argues that he is entitled to claim t f as his dependent because he spent his own money to take care of t f and g f during he testified at trial that he purchased food and clothing for t f in and gave her spending money for school but he could not state how much he spent although petitioner’s testimony is credible he has not shown that he provided over one-half of t f ’s support for ms tucker received disability_income and food stamps and payments to be used in providing for the children petitioner did not provide any receipts or other substantiation showing the respective contributions to the support of t f thus he is not entitled to claim t f as his dependent for see sec_152 56_tc_512 respondent also determined that petitioner’s correct filing_status for was single rather than head_of_household sec_1 establishes a special income_tax rate for individuals filing as head of a household sec_2 provides the requirements for head_of_household filing_status in order to qualify as head of a household petitioner must have been unmarried at the end of and maintained a household that was the principal_place_of_abode of at least one dependent for more than one-half of the taxable_year sec_2 a taxpayer is considered as maintaining a household in a given year only if the taxpayer furnishes over one-half of the cost of maintaining the household during that year sec_2 because t f was not a dependent of petitioner in and petitioner has not shown that he furnished over one-half the cost of maintaining the household in which he ms tucker t f and g f resided petitioner is not entitled to head_of_household filing_status sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed through a phaseout and sec_32 prescribes different percentages and amounts used to calculate the credit the limitation amount is based on the taxpayer’s earned_income and whether the taxpayer has any qualifying children to be eligible to claim a higher earned_income_credit with respect to a child the taxpayer must establish that the child meets the definition of qualifying_child under sec_152 sec_32 because for the reasons stated above neither t f nor g f was a qualifying_child of petitioner during the year in issue his earned_income_credit is limited to the amount respondent has conceded to reflect the foregoing decision will be entered under rule
